ACCEPTED
                                                                                      03-15-00075-CR
                                                                                              7756238
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                11/10/2015 9:06:25 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                             NO. 03-15-00075-CR

 JOHN LYNN KOLSTER                      §    INTHE                   FILED IN
                                                              3rd COURT OF APPEALS
                                        §                          AUSTIN, TEXAS
 vs.                                    §    3rd   COURT      11/10/2015 9:06:25 AM
                                        §                         JEFFREY D. KYLE
                                                                       Clerk
 STATE OF TEXAS                         §    OF APPEALS, Austin, Texas


     MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF
TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes JOHN LYNN KOLSTER Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

Appellant's Brief pursuant to Rule 38.6 (d) of the Texas Rules of Appellate

Procedure, and for good cause shows

the following:



             1.   On November 10, 2015 this counsel filed Appellant's Motion

            to Extend Time to File Appellant's Brief.

            2.    This case is on appeal from the 391stTHst District Court of Tom

            Green County Texas.

            3.    The case below was styled In the State vs. John Lynn Kolster

            and numbered D-140523-SB Appellant was convicted on November

            21, 2014 of Assault Family Violence with Prior convictions enhanced

            to a second degree felony and Appellant was sentenced to 7 years in
                                                                                 1
      the institutional division of the Texas Department of Criminal Justice



      5.     A motion for new trial was filed on November 20, 2014.

      Notice of appeal was given on December 18, 20 14.

       6.    The clerk's record was filed on April 29, 2015; the reporter's

      record was filed on February 17, 2015 and October 13, 2015.

8.    Counsel is Appointed in this matter. Counsel has been awaiting the

      appeal to be reinstated following the case being remanded to the trial

      court due to a calendaring error by counsel. On October 15, 2015 this

      court reinstated the Appeal. Counsel anticipates filing the brief on or

      before November 16, 2015

      9.     Counsel therefore requests this court extend the time for filing

      said Brief to 63 days from the current due date ofSepemberl4, 2015.

       10.   one previous Extension one granted regarding this matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.


                                Respectfully submitted,
                                Nathan Butler Attorney at law
                                123 S. Washington
                                San Angelo, Texas 76901
                                                                               2
                                     Tel: (325) 653-2373
                                     Fax: (325) 482-8064


                                     By:/s/ Nathan Butler
                                       Nathan Butler
                                       State Bar No. 24006935
                                       Attorney for Appellant




                         CERTIFICATE OF SERVICE

      This is to certify that on November 10, 2015, a true and correct copy of the

above and foregoing document was served on the following by united states mail.



District Attorney
119
    TH District Court Tom Green County
124 W. Beauregard
San Angelo, Texas 76903


                                     Is/Nathan Butler
                                     Nathan Butler




                                                                                  3
STATE OF TEXAS                            §
                                          §
COUNTY OF Tom Green                       §


                                    AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Appellant's Motion To

      Extend Time to File Appellant's Brief and swear that all of the

      allegations of fact contained therein are true and correct."




                                       Nathan Butler
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on                             November 10,

2015, to certify which witness my hand and seal of office.



                                       Notary Public, State of Texas




                                                                                  4